Name: 2010/385/: Council Decision of 24Ã June 2010 on the conclusion of the Statute of the International Renewable Energy Agency (IRENA) by the European Union
 Type: Decision
 Subject Matter: energy policy;  international affairs;  environmental policy;  soft energy
 Date Published: 2010-07-13

 13.7.2010 EN Official Journal of the European Union L 178/17 COUNCIL DECISION of 24 June 2010 on the conclusion of the Statute of the International Renewable Energy Agency (IRENA) by the European Union (2010/385/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 194(2) and Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with the Decision of the Council of 19 October 2009, the Statute of the International Renewable Energy Agency (IRENA) (1) (hereinafter referred to as the Statute) was signed on behalf of the European Community on 23 November 2009. (2) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (3) It is appropriate for the Union to conclude the Statute. (4) Both the Union and its Member States have competences in the areas covered by the Statute. (5) Article VI.C of the Statute foresees that regional intergovernmental economic integration organisations that become members of the International Renewable Energy Agency (hereinafter referred to as IRENA) declare the extent of their competence with respect to the matters governed by the Statute. (6) The Union should therefore adopt such a declaration of competences. (7) The Union should pay an annual contribution to IRENA foreseen by the Intelligent Energy-Europe (IEE) Programme, HAS ADOPTED THIS DECISION: Article 1 1. The Declaration of competences is hereby adopted on behalf of the Union and the text thereof is annexed to this Decision. 2. The Statute of the International Renewable Energy Agency (IRENA) (hereinafter referred to as the Statute), is hereby approved on behalf of the Union and the text thereof is attached to this Decision. Article 2 1. The President of the Council is hereby authorised to designate the person(s) empowered to deposit the instrument of ratification, on behalf of the Union, with the Government of the Federal Republic of Germany as depositary of the Statute in accordance with Article XIX and Article XX.A of the Statute in order to express the consent of the Union to be bound. 2. The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Union, the Declaration of competences contained in the Annex, in accordance with Article VI.C of the Statute. Article 3 The Union shall pay an annual contribution to the International Renewable Energy Agency. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) The Declaration of the Conference regarding authentic versions of the Statute forms an integral part of the Statute. ANNEX Declaration of competences 1. Article VI.C. of the Statute provides that the instrument of ratification of accession of a regional intergovernmental economic integration organisation shall contain a declaration of the extent of its competence with respect to the matters governed by the Statute. 2. While recognising the European Unions status as a member, as a general rule, the Member States of the European Union have competence for agenda items dealing with organisational matters (e.g. legal or budgetary issues) and procedural issues (e.g. election of chairpersons, adoption of the agenda, adoption of reports). 3. In accordance with the Treaty on the Functioning of the European Union, the Union and the Member States have competences in the field of renewable energy as follows:  the Union has exclusive competence where a provision of the IRENA statute or an act implementing that statute is necessary to enable the Union to exercise its internal competence or in so far as the provisions of a Union act establish common rules that may be affected or altered in scope by provisions of the IRENA Statute or an act adopted in implementation thereof,  insofar as common rules exist but are neither affected nor altered in scope, in particular in cases of Union provisions establishing only minimum standards, the Member States have competence, without prejudice to the competence of the Union, to act in this field,  Member States remain solely competent for matters under the IRENA statute in respect of which the Union has not adopted common rules. The list of Union acts below illustrates the extent to which the Union has exercised its internal competence in this field in accordance with the Treaty on the Functioning of the European Union. The extent of Union competence ensuing from these acts must be assessed by reference to the precise provisions of each measure, and in particular the extent to which these provisions establish common rules, and, for the purpose of determining the existence of exclusive Union competence, the extent to which these common rules are affected or altered in scope by the provisions of the IRENA statute or an act adopted in implementation thereof.  Directive 2001/77/EC of the European Parliament and of the Council of 27 September 2001 on the promotion of electricity produced from renewable energy sources in the internal electricity market (OJ L 283, 27.10.2001, p. 33),  Directive 2003/30/EC of the European Parliament and of the Council of 8 May 2003 on the promotion of the use of biofuels or other renewable fuels for transport (OJ L 123, 17.5.2003, p. 42),  Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (OJ L 140, 5.6.2009, p. 16). 4. The exercise of competences which Member States of the European Union have transferred to the Union pursuant to the Treaties is, by its nature, liable to continuous change. The Union therefore reserves the right to adjust this Declaration. Statute of the International Renewable Energy Agency (IRENA) The PARTIES to this Statute, DESIRING to promote the widespread and increased adoption and use of renewable energy with a view to sustainable development, INSPIRED by their firm belief in the vast opportunities offered by renewable energy for addressing and gradually alleviating problems of energy security and volatile energy prices, CONVINCED of the major role that renewable energy can play in reducing greenhouse gas concentrations in the atmosphere, thereby contributing to the stabilisation of the climate system, and allowing for a sustainable, secure and gentle transit to a low carbon economy, DESIRING to foster the positive impact that renewable energy technologies can have on stimulating sustainable economic growth and creating employment, MOTIVATED by the huge potential of renewable energy in providing decentralised access to energy, particularly in developing countries, and access to energy for isolated and remote regions and islands, CONCERNED about the serious negative implications that the use of fossil fuels and the inefficient use of traditional biomass can have on health, CONVINCED that renewable energy, combined with enhanced energy efficiency, can increasingly cover the anticipated steep increase in global energy needs in the coming decades, AFFIRMING their desire to establish an international organisation for renewable energy, that facilitates the cooperation between its Members, while also establishing a close collaboration with existing organisations that promote the use of renewable energy, HAVE AGREED AS FOLLOWS: Article I Establishment of the Agency A. The Parties to this Statute hereby establish the International Renewable Energy Agency (hereinafter referred to as the Agency) in accordance with the following terms and conditions. B. The Agency is based on the principle of the equality of all its Members and shall pay due respect to the sovereign rights and competencies of its Members in performing its activities. Article II Objectives The Agency shall promote the widespread and increased adoption and the sustainable use of all forms of renewable energy, taking into account: (a) national and domestic priorities and benefits derived from a combined approach of renewable energy and energy efficiency measures; and (b) the contribution of renewable energy to environmental preservation, through limiting pressure on natural resources and reducing deforestation, particularly tropical deforestation, desertification and biodiversity loss; to climate protection; to economic growth and social cohesion including poverty alleviation and sustainable development; to access to and security of energy supply; to regional development and to inter-generational responsibility. Article III Definition In this Statute the term renewable energy means all forms of energy produced from renewable sources in a sustainable manner, which include, inter alia: 1. bioenergy; 2. geothermal energy; 3. hydropower; 4. ocean energy, including, inter alia tidal, wave and ocean thermal energy; 5. solar energy; and 6. wind energy. Article IV Activities A. As a centre of excellence for renewable energy technology and acting as a facilitator and catalyst, providing experience for practical applications and policies, offering support on all matters relating to renewable energy and helping countries to benefit from the efficient development and transfer of knowledge and technology, the Agency performs the following activities: 1. In particular for the benefit of its Members the Agency shall: (a) analyse, monitor and, without obligations on Members policies, systematise current renewable energy practices, including policy instruments, incentives, investment mechanisms, best practices, available technologies, integrated systems and equipment, and success-failure factors; (b) initiate discussion and ensure interaction with other governmental and non-governmental organisations and networks in this and other relevant fields; (c) provide relevant policy advice and assistance to its Members upon their request, taking into account their respective needs, and stimulate international discussions on renewable energy policy and its framework conditions; (d) improve pertinent knowledge and technology transfer and promote the development of local capacity and competence in Member States including necessary interconnections; (e) offer capacity building including training and education to its Members; (f) provide to its Members upon their request advice on the financing for renewable energy and support the application of related mechanisms; (g) stimulate and encourage research, including on socioeconomic issues, and foster research networks, joint research, development and deployment of technologies; and (h) provide information about the development and deployment of national and international technical standards in relation to renewable energy, based on a sound understanding through active presence in the relevant fora. 2. Furthermore, the Agency shall disseminate information and increase public awareness on the benefits and potential offered by renewable energy. B. In the performance of its activities, the Agency shall: 1. act in accordance with the purposes and principles of the United Nations to promote peace and international cooperation, and in conformity with policies of the United Nations furthering sustainable development; 2. allocate its resources in such a way as to ensure their efficient utilisation with a view to appropriately address all its objectives and perform its activities for achieving the greatest possible benefit for its Members and in all areas of the world, bearing in mind the special needs of the developing countries, and remote and isolated regions and islands; 3. cooperate closely and strive for establishing mutually beneficial relationships with existing institutions and organisations in order to avoid unnecessary duplication of work and build upon and make efficient and effective use of resources and on-going activities by governments, other organisations and agencies, which aim to promote renewable energy. C. The Agency shall: 1. submit an annual report on its activities to its Members; 2. inform Members about its policy advice after it was given; and 3. inform Members about consultation and cooperation with and the work of existing international organisations working in this field. Article V Work programme and projects A. The Agency shall perform its activities on the basis of the annual work programme, prepared by the Secretariat, considered by the Council and adopted by the Assembly. B. The Agency may, in addition to its work programme, after consultation of its Members and, in case of disagreement, after approval by the Assembly, carry out projects initiated and financed by Members subject to the availability of non-financial resources of the Agency. Article VI Membership A. Membership is open to those States that are members of the United Nations and to regional intergovernmental economic integration organisations willing and able to act in accordance with the objectives and activities laid down in this Statute. To be eligible for membership to the Agency, a regional intergovernmental economic integration organisation must be constituted by sovereign States, at least one of which is a Member of the Agency, and to which its Member States have transferred competence in at least one of the matters within the purview of the Agency. B. Such States and regional intergovernmental economic integration organisations shall become: 1. original Members of the Agency by having signed this Statute and having deposited an instrument of ratification; 2. other Members of the Agency by depositing an instrument of accession after their application for membership has been approved. Membership shall be regarded as approved if three months after the application has been sent to Members no disagreement has been expressed. In case of disagreement the application shall be decided on by the Assembly in accordance with Article IX paragraph H number 1. C. In the case of any regional intergovernmental economic integration organisation, the organisation and its Member States shall decide on their respective responsibilities for the performance of their obligations under this Statute. The organisation and its Member States shall not be entitled to exercise rights, including voting rights, under the Statute concurrently. In their instruments of ratification or accession, the organisations referred to above shall declare the extent of their competence with respect to the matters governed by this Statute. These organisations shall also inform the Depositary Government of any relevant modification in the extent of their competence. In the case of voting on matters within their competence, regional intergovernmental economic integration organisations shall vote with the number of votes equal to the total number of votes attributable to their Member States which are also Members of this Agency. Article VII Observers A. Observer status may be granted by the Assembly to: 1. intergovernmental and non-governmental organisations active in the field of renewable energy; 2. Signatories that have not ratified the Statute; and 3. applicants for membership whose application for membership has been approved in accordance with Article VI paragraph B number 2. B. Observers may participate without the right to vote in the public sessions of the Assembly and its subsidiary organs. Article VIII Organs A. There are hereby established as the principal organs of the Agency: 1. the Assembly; 2. the Council; and 3. the Secretariat. B. The Assembly and the Council, subject to approval by the Assembly, may establish such subsidiary organs as they find necessary for the exercise of their functions in accordance with this Statute. Article IX The Assembly A. 1. The Assembly is the supreme organ of the Agency. 2. The Assembly may discuss any matter within the scope of this Statute or relating to the powers and functions of any organ provided for in this Statute. 3. On any such matter the Assembly may: (a) take decisions and make recommendations to any such organ; and (b) make recommendations to the Members of the Agency, upon their request. 4. Furthermore, the Assembly shall have the authority to propose matters for consideration by the Council and request from the Council and the Secretariat reports on any matter relating to the functioning of the Agency. B. The Assembly shall be composed of all Members of the Agency. The Assembly shall meet in regular sessions which shall be held annually unless it decides otherwise. C. The Assembly includes one representative of each Member. Representatives may be accompanied by alternates and advisors. The costs of a delegations participation shall be borne by the respective Member. D. Sessions of the Assembly shall take place at the seat of the Agency, unless the Assembly decides otherwise. E. At the beginning of each regular session, the Assembly shall elect a President and such other officials as may be required, taking into account equitable geographic representation. They shall hold office until a new President and other officials are elected at the next regular session. The Assembly shall adopt its rules of procedure in conformity with this Statute. F. Subject to Article VI paragraph C, each Member of the Agency shall have one vote in the Assembly. The Assembly shall take decisions on questions of procedure by a simple majority of the Members present and voting. Decisions on matters of substance shall be taken by consensus of the Members present. If no consensus can be reached, consensus shall be considered achieved if no more than 2 Members object, unless the Statute provides otherwise. When the issue arises as to whether the question is one of substance or not, that question shall be treated as a matter of substance unless the Assembly by consensus of the Members present decides otherwise, which, if no consensus can be reached, shall be considered achieved if no more than 2 Members object. A majority of the Members of the Agency shall constitute a quorum for the Assembly. G. The Assembly shall, by consensus of the Members present: 1. elect the members of the Council; 2. adopt at its regular sessions the budget and the work programme of the Agency, submitted by the Council, and have the authority to decide on amendments of the budget and the work programme of the Agency; 3. take decisions relating to the supervision of the financial policies of the Agency, the financial rules and other financial matters and elect the auditor; 4. approve amendments to this Statute; 5. decide on the establishment of subsidiary bodies and approve their terms of reference; and 6. decide on permission to vote in accordance with Article XVII paragraph A. H. The Assembly shall by consensus of the Members present, which if no consensus can be reached shall be considered achieved if no more than 2 Members object: 1. decide, if necessary, on applications for membership; 2. approve the rules of procedure of the Assembly and of the Council, which shall be submitted by the latter; 3. adopt the annual report as well as other reports; 4. approve the conclusion of agreements on any questions, matters or issues within the scope of this Statute; and 5. decide in case of disagreement between its Members on additional projects in accordance with Article V paragraph B. I. The Assembly shall designate the seat of the Agency and the Director-General of the Secretariat (hereinafter referred to as Director-General) by consensus of the Members present, or, if no consensus can be reached, by a majority vote of two thirds of the Members present and voting. J. The Assembly shall consider and approve as appropriate at its first session any decisions, draft agreements, provisions and guidelines developed by the Preparatory Commission in accordance with the voting procedures for the respective issue as outlined in Article IX paragraphs F to I. Article X The Council A. The Council shall consist of at least 11 but not more than 21 representatives of the Members of the Agency, elected by the Assembly. The concrete number of representatives between 11 and 21 shall correspond to the rounded up equivalent of one third of the Members of the Agency to be calculated on the basis of the number of Members of the Agency at the beginning of the respective election for members of the Council. The members of the Council shall be elected on a rotating basis as laid down in the rules of procedure of the Assembly, with a view to ensuring effective participation of developing and developed countries and achieving fair and equitable geographical distribution and effectiveness of the Councils work. The members of the Council shall be elected for a term of two years. B. The Council shall convene semi-annually and its meetings shall take place at the seat of the Agency, unless the Council decides otherwise. C. The Council shall, at the beginning of each meeting for the duration until its next meeting, elect a Chairperson and such other officials from among its members as may be required. It shall have the right to elaborate its rules of procedure. Such rules of procedure have to be submitted to the Assembly for approval. D. Each member of the Council shall have one vote. The Council shall take decisions on questions of procedure by a simple majority of its members. Decisions on matters of substance shall be taken by a majority of two thirds of its members. When the issue arises as to whether the question is one of substance or not, that question shall be treated as a matter of substance unless the Council, by a majority of two thirds of its members, decides otherwise. E. The Council shall be responsible and accountable to the Assembly. The Council shall carry out the powers and functions entrusted to it under this Statute, as well as those functions delegated to it by the Assembly. In so doing, it shall act in conformity with the decisions and with due regard to the recommendations of the Assembly and assure their proper and continuous implementation. F. The Council shall: 1. facilitate consultations and cooperation among Members; 2. consider and submit to the Assembly the draft work programme and the draft budget of the Agency; 3. approve arrangements for the sessions of the Assembly including the preparation of the draft agenda; 4. consider and submit to the Assembly the draft annual report concerning the activities of the Agency and other reports as prepared by the Secretariat according to Article XI paragraph E number 3 of this Statute; 5. prepare any other reports which the Assembly may request; 6. conclude agreements or arrangements with States, international organisations and international agencies on behalf of the Agency, subject to prior approval by the Assembly; 7. substantiate the work programme as adopted by the Assembly with a view to its implementation by the Secretariat and within the limits of the adopted budget; 8. have the authority to refer to the Assembly matters for its consideration; and 9. establish subsidiary organs, when necessary, in accordance with Article VIII paragraph B, and decide on their terms of reference and duration. Article XI The Secretariat A. The Secretariat shall assist the Assembly, the Council, and their subsidiary organs in the performance of their functions. It shall carry out the other functions entrusted to it under this Statute as well as those functions delegated to it by the Assembly or the Council. B. The Secretariat shall comprise a Director-General, who shall be its head and chief administrative officer, and such staff as may be required. The Director-General shall be appointed by the Assembly upon the recommendation of the Council for a term of four years, renewable for one further term, but not thereafter. C. The Director-General shall be responsible to the Assembly and the Council, inter alia for the appointment of the staff as well as the organisation and functioning of the Secretariat. The paramount consideration in the employment of the staff and in the determination of the conditions of service shall be the necessity of securing the highest standards of efficiency, competence and integrity. Due regard shall be paid to the importance of recruiting the staff primarily from Member States and on as wide a geographical basis as possible, taking particularly into account the adequate representation of developing countries and with emphasis on gender balance. In preparing the budget the proposed recruitment shall be guided by the principle that the staff shall be kept to a minimum necessary for the proper discharge of the responsibilities of the Secretariat. D. The Director-General or a representative designated by him or her shall participate, without the right to vote, in all meetings of the Assembly and of the Council. E. The Secretariat shall: 1. prepare and submit to the Council the draft work programme and the draft budget of the Agency; 2. implement the Agencys work programme and its decisions; 3. prepare and submit to the Council the draft annual report concerning the activities of the Agency and such other reports as the Assembly or the Council may request; 4. provide administrative and technical support to the Assembly, the Council and their subsidiary organs; 5. facilitate communication between the Agency and its Members; and 6. circulate the policy advice after it was given to the Members of the Agency in accordance with Article IV paragraph C number 2 and prepare and submit to the Assembly and the Council a report on its policy advice for each of their sessions. The report to the Council shall include also the planned policy advice in implementing the annual work programme. F. In the performance of their duties, the Director-General and the other members of the staff shall not seek or receive instructions from any government or from any other source external to the Agency. They shall refrain from any action that might reflect on their positions as international officers responsible only to the Assembly and the Council. Each Member shall respect the exclusively international character of the responsibilities of the Director-General and the other members of the staff and shall not seek to influence them in the discharge of their responsibilities. Article XII The budget A. The budget of the Agency shall be financed by: 1. mandatory contributions of its Members, which are based on the scale of assessments of the United Nations, as determined by the Assembly; 2. voluntary contributions; and 3. other possible sources in accordance with the financial rules to be adopted by the Assembly by consensus, as laid down in Article IX paragraph G of this Statute. The financial rules and the budget shall secure a solid financial basis of the Agency and shall ensure the effective and efficient implementation of the Agencys activities, as defined by the work programme. Mandatory contributions will finance core activities and administrative costs. B. The draft budget of the Agency shall be prepared by the Secretariat and submitted to the Council for examination. The Council shall either forward it to the Assembly with a recommendation for approval or return it to the Secretariat for review and re-submission. C. The Assembly shall appoint an external auditor who shall hold office for a period of four years and who shall be eligible for re-election. The first auditor shall hold office for a period of two years. The auditor shall examine the accounts of the Agency and shall make such observations and recommendations as deemed necessary with respect to the efficiency of the management and the internal financial controls. Article XIII Legal personality, privileges and immunities A. The Agency shall have international legal personality. In the territory of each Member and subject to its national legislation, it shall enjoy such domestic legal capacity as may be necessary for the exercise of its functions and the fulfilment of its purposes. B. Members shall decide upon a separate agreement on privileges and immunities. Article XIV Relations with other organisations Subject to the approval of the Assembly the Council shall be authorised to conclude agreements on behalf of the Agency establishing appropriate relations with the United Nations and any other organisations whose work is related to that of the Agency. The provisions of this Statute shall not affect the rights and obligations of any Member deriving from any existing international treaty. Article XV Amendments and withdrawal, review A. Amendments to this Statute may be proposed by any Member. Certified copies of the text of any amendment proposed shall be prepared by the Director-General and communicated by him to all Members at least ninety days in advance of its consideration by the Assembly. B. Amendments shall come into force for all Members: 1. when approved by the Assembly after consideration of observations submitted by the Council on each proposed amendment; and 2. after all the Members have consented to be bound by the amendment in accordance with their respective constitutional processes. Members shall express their consent to be bound by depositing a corresponding instrument with the Depositary referred to in Article XX paragraph A. C. At any time after five years from the date when this Statute takes effect in accordance with paragraph D of Article XIX, a Member may withdraw from the Agency by notice in writing to that effect given to the Depositary referred to in Article XX paragraph A, which shall promptly inform the Council and all Members. D. Such withdrawal shall take effect at the end of the year in which it is expressed. Withdrawal by a Member from the Agency shall not affect its contractual obligations entered into pursuant to Article V paragraph B or its financial obligations for the year in which it withdraws. Article XVI Settlement of disputes A. Members shall settle any dispute between them concerning the interpretation or application of this Statute by peaceful means in accordance with Article 2 paragraph 3 of the Charter of the United Nations and, to this end, shall seek a solution by the means indicated in Article 33 paragraph 1 of the Charter of the United Nations. B. The Council may contribute to the settlement of a dispute by whatever means it deems appropriate, including offering its good offices, calling upon the Members to a dispute to start the settlement process of their choice and recommending a time limit for any agreed procedure. Article XVII Temporary suspension of rights A. Any Member of the Agency which is in arrears with its financial contributions to the Agency shall have no right to vote if its arrears reach or exceed the amount of its contributions for the two preceding years. However, the Assembly may permit this Member to vote if it is convinced that the non-payment is due to circumstances beyond the Members control. B. A Member which has persistently violated the provisions of this Statute or of any agreement entered into by it pursuant to this Statute may be suspended from the exercise of the privileges and rights of membership by the Assembly acting by a two-thirds majority of the Members present and voting upon recommendation of the Council. Article XVIII Seat of the Agency The seat of the Agency shall be determined by the Assembly at its first session. Article XIX Signature, ratification, entry into force and accession A. This Statute shall be open for signature at the Founding Conference by all States that are members of the United Nations and regional intergovernmental economic integration organisations as defined in Article VI paragraph A. It shall remain open for signature until the date this Statute enters into force. B. For States and regional intergovernmental economic integration organisations as defined in Article VI paragraph A having not signed this Statute, this Statute shall be open for accession after their membership has been approved by the Assembly in accordance with Article VI paragraph B number 2. C. Consent to be bound by this Statute shall be expressed by depositing an instrument of ratification or accession with the Depositary. Ratification of or accession to this Statute shall be effected by States in accordance with their respective constitutional processes. D. This Statute shall enter into force on the 30th day after the date of deposit of the twenty-fifth instrument of ratification. E. For States or regional intergovernmental economic integration organisations having deposited an instrument of ratification or accession after the entry into force of the Statute, this Statute shall enter into force on the thirtieth day after the date of deposit of the relevant instrument. F. No reservations may be made to any of the provisions contained in this Statute. Article XX Depositary, registration, authentic text A. The Government of the Federal Republic of Germany is hereby designated as the Depositary of this Statute and any instrument of ratification or accession. B. This Statute shall be registered by the Depositary Government pursuant to Article 102 of the Charter of the United Nations. C. This Statute, done in English, shall be deposited in the archives of the Depositary Government. D. Duly certified copies of this Statute shall be transmitted by the Depositary Government to the governments of States and to the executive organs of regional intergovernmental economic integration organisations which have signed or have been approved for membership according to Article VI paragraph B number 2. E. The Depositary Government shall promptly inform all Signatories to this Statute of the date of each deposit of any instrument of ratification and the date of entry into force of the Statute. F. The Depositary Government shall promptly inform all Signatories and Members of the dates on which States or regional intergovernmental economic integration organisations subsequently become Members thereto. G. The Depositary Government shall promptly send new applications for membership to all Members of the Agency for consideration in accordance with Article VI paragraph B number 2. IN WITNESS WHEREOF the undersigned, being duly authorised, have signed this Statute. Done at Bonn, this 26 January 2009, in a single original, in the English language.